Citation Nr: 1118084	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  10-10 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bone disability of the jaw, claimed as due to ionizing radiation exposure.

2.  Service connection for benign paroxysmal positional vertigo, claimed as dizzy spells, to include as secondary to a bone disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945, and from October 1951 to September 1955.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO denied the Veteran's claims for service connection.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and in March 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claims.  To date, no additional evidence has been received.

In April 2011, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required. 





REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Private records pertinent to the Veteran's claim for a bone disability of the jaw are missing from the claims file.  As the record reflects, on several prior occasions, and during his Board hearing, the Veteran stated that he obtained treatment from the Rice County Hospital Fairbault when he was hospitalized in the fall of 2008 for inflammation of his jaw.  In December 2009, the Veteran provided to the RO a VA Form 21-4142, Authorization and Consent to Release Information to the VA, authorizing the RO to obtain relevant records, on his behalf.  The Veteran only authorized the RO to obtain records from October 17, 2008, as he believed this was the date of his hospitalization.  The hospital responded in January 2010 that the Veteran was not seen on October 17, 2008.  It appears, however, that the Veteran simply provided the wrong date, and there remain outstanding private records relevant to his claim.  As the RO did not inform the Veteran of the negative response from the hospital in a letter, the Board finds that VA's duty to assist the Veteran has not been fulfilled.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e) (2010).  In this regard, during the Veteran's Board hearing, he testified that he believed that VA had already obtained his private records of his hospitalization.  Hence, further RO action on this claim is warranted.

As for the claim for service connection for benign paroxysmal positional vertigo, claimed as dizzy spells, to include as secondary to bone disability, the Board notes that, the Veteran has claimed service connection for this disability to include on a secondary basis.  Because the actions requested on appeal could result in the award of service connection for a bone disability claimed to affect the jaw, which, in turn, could affect the Veteran's claim for benign paroxysmal positional vertigo, the Board finds that the claim for a benign paroxysmal positional vertigo is inextricably intertwined with the claim for service connection for a bone disability, to include of the jaw, due to ionizing radiation exposure, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Hence, to ensure that all due process requirements are met, the RO should give the appellant another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran identify or provide all relevant private treatment records concerning his hospitalization for inflammation of his jaw (i.e., not limited to a specific date).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

While these matters are on remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  The claims file includes medical records from the VA Medical Center (VAMC) in Minneapolis, Minnesota, dated up to February 20, 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Minneapolis VAMC all outstanding records of VA treatment and/or evaluation of the Veteran since February 20, 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Minneapolis VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since February 20, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specifically request that the Veteran submit private treatment records pertinent to his hospitalization for bone/jaw inflammation in the fall of 2008, or provide written authorization to obtain all such records (not limited to a specific date).

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

6.  If either benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

